       Case 2:20-cv-00798-WHA-CSC Document 1 Filed 10/05/20 Page 1 of 5


                                         eoCeSISNA:CA              "Mb AnJwAtArA
                    Usinski‘44;..01CRAink-e,     PINA-.64   Noe_   unak rapJaAAL 4mp0ilt.         iblom
                         IN THE UNITED STATES DISTRICT COURT FOR
                              THE MEDDLE DISTRICT OF ALABAMA                                  VigzAJA

           exwALA kirme
 Full name and prison number                       )
Of Plaintiff(s)                                    )          2:20-cv-00798-WHA-CSC
                                                    )
 v 5:Yvtk ex...kb 12_                               )       CIVIL ACTION NO.
                                                   )        (To be supplied by Clerk of
--4
 4ta,ht1--D
         iktuk L                     0 ta-fitt
                                                   )         U,S. District Court)
                                                   )
 CV\CAte k QS            CQQA41-ck
                                                   )

                                                   )
                                                   )
                                                                              OCT -       0
                                                   )
                                                   )
                                                   )                             CLERK
Name of person(s) who violated                     )                           DESTCT COURT
Your constitutional rights.                        )
                                                                             DDLE DIST. OF ALA.
(List the,names of all                             )
persons.)                                          )

I.        PREVIOUS LAWSUITS
          A.   Have you begun other lawsuits in state or federal court
               dealing with the same or similar facts involved in this
               action?   YES ( ) NO (t.. .)/

          B.        Have you begun other lawsuits in state or federal court
                    relating to your imprisonment? YES ( )      NO (e-r-

          C.        If your answer to A or B is yes, describe each lawsuit
                    in the space below. (If there is more than one lawsuit,
                    describe the additional lawsuits on another piece of
                    paper, using the same outline.)

                    1.    Parties to this        previous lawsuit:

                          Plaintiff(&)-4<exquALAM hniete,k,



                          Defe.da.t(s)(:)0,0,40A- rywhiA, Bt„,4),
                           ciNal25 C:sk r1,11/1 t.
                    2.    Court )if federal court, name                the   district;    if
                          state court, name the county)




                                                   1
     Case 2:20-cv-00798-WHA-CSC Document 1 Filed 10/05/20 Page 2 of 5




             3.       Docket number



             4.       Name of judge to whom case was assigned        A/O




             5.       Disposition (for example: Was the case dismissed?

                      Was it appealed? Is it still pending?)         4/0

             6.       Approximate date of filing lawsuit            4/o
             7.       Approximate date of disposition



       PLACE OF PRESENT CONFINEMENT           Lf\
                                                12-56n32-   C..b•CELL,



       PLACE OF INSTITUTION WHERE INCIDENT OCCURRED



III. NAME AND ADDRESSES OF INDIVIDUAL(S) YOU ALLEGE VIOLATED YOUR
     CONSTITUTIONAL RIGHT
                                                   DRESS
                                                    r —      --;)
             1.   )i1Z.e-C   lk.   oPn-RAIL VMD44      AI a'I°Rotolo'
             2.                                      tft- cornrne.itu- a li
             3.
                                                    61"       i D' gits-nts,Pv
             4.

             5.

             6.



IV. t\THE DATE UPON WHICH SAID VIOLATION OCCURRED
                                                              r

                  -ngt 5
                       ,vatt
V.     STATE BRIEFLY THE GROUNDS ON WHICH YOU BASE YOUR ALLEGATION
       THAT YOUR CONSTITUTIONAL RIGHTS ARE BEING VIOLATED:
       GR0   p3Cu!"2)*MVIMILAAVIA(RjA5 \10\6141w,_
        MARA IsvAtI u11ut.-51Le 1-evAA-5 \ftint/rit4 Cot\SklAt."%ss
          cAtt.4,r,
                                          2
     Case 2:20-cv-00798-WHA-CSC Document 1 Filed 10/05/20 Page 3 of 5




        STATE BRIEFLY THE FACTS WHICH SUPPORT THIS GROUND. (state as
        best you can the time, place and manner and person involved)
      laz*L. boxia op&                 ki‘    Nirtibkor.:014                     [2-      5-3k
   Cl(t9TR,;-. .6-mat   Lo.,5     ntk        ab-ne. srK.       Q.c.L111,v        eRved       bR
   donre       Ltask 113 tr                    .F.,-A-en,ve            tr2x5 Li) A-Vve
cirate:Pinker Ittartz.                         cio.t.NNOTt,.ioe.R.
         LA\ n6.k. 6-(511\04 LA-41                                     StCALDtl-R- Dt :13k           Ar


    GROUND TWO: 'Ilits nie.A      Li-5 c..„„,51-,Lii,„„.., cis-p Q111-6
eirtoske.4,,,a                   %tie                                   Vt163s    btAkb.601,1644/1


  SUPPORTING FACTS: VI         hktakohli IrNi‘5r-R.1               (,tArLdeit    kke

      C-Dt&AlAtisrl, LA-V5                                                       t -1°‘

       C-t)t(YS‘ etkAt.0 b-‘                          r\ruAsk         be_        m.1(4 ainsfidn
                                      Pk.,)i\k                  VcAuRa      CA,wa.

                  \sThi5 Lo..5        t.               tx^,c1€2      it_    Pop.dr,       clog

                          Xtuze                 K (s baeR.
                                0
  SUPPORTING FACTS:            p5t,                                vkirjtviigi
      7
      0     Sk4VeRA,nri '
                        Tkvi                       WeR C.-(R at)ol                        ca,t1
       14/5 0-he;
        Rth Ain itip - eften4 0 Yr         clnpf-n,
         iti&r) fa /he xdoefed.5-kies- Cansffid
                                             eke,:vvy-\ • Ciewil prrd .44/)wad
        r  i:01
              4 hr"45
                    4           tkitNtr•Ce‘A-L5AbrIE
                                      lam uvei
                                                                  atitty.C.R6S       dalLtEtV,
                  dtiti. VW- LaS               itcttr-PelAtete.,guN
                          t›,flt f.reou, b I\L.5t- Mova5e.ts rfiatA,*
                                               3
  Case 2:20-cv-00798-WHA-CSC Document 1 Filed 10/05/20 Page 4 of 5




VI.   STATE BRIEFLY EXACTLY WHAT YOU WANT THE COURT TO DO FOR YOU.
      MAKE NO LEGAL ARGUMENT. CITE NO CASES OR STATUTES.

               Se. Clo"DI                                            --VAA-ru -Likto
      beCPRit.t5e:                       r(L7 Mb"?_RkA)b-nieJel 6
  ,----rsvvyNztai Q_CA k-41
        ll     Z'ukts_cotTlik            \Arc Toizzle. Btflect,
  soh 502,        kre.MIAA   0.5i.eanex0r:                kbrvgsi                             EAS1


                                                 Signsiture o
                                                                          vvrx,
                                                                    plaintiff(S)
                                                                                 VOA
    I declare under          penalty        of   perjury     that the foregoing          is
true and correct.

EXECUTED on
                                 (Date)
                                                                                        131) t*-1'

                                                          emu-
                                                             N./
                                                 Signatu e of tolaintiff(S)

                                          e_4t.Lau t1( /437,R.R.. Lot.%           5ekkitnNewit
             uyeszynavvt                       cak 6,Lte."-Re.            6115   ikkb

         Clutk.,as
                ."17
                   ,6;, eAkka.                    Q..Ak           -5tZtAcRek‘el .
  \P-05L C-TAN tyvt%    Ncth rviCt
                                 ‘A
                                                                  ctsk           -1
                                                                                 /
                                                                                 4      6_
                sat‘u           k 61-v
 Quesksev‘s                                          ‘u,Afvtit.




                                             4
Case 2:20-cv-00798-WHA-CSC Document 1 Filed 10/05/20 Page 5 of 5     co
                                                                             EL =Ire   /202=W


                                                                   Z      -PITNEY       BOWES



                                                                   02 1P
                                                                   0000908525
                                                                               $ 001.600
                                                                                  SEP 29 2020
                                                                   MAILED'FROM ZIP CODE 35749




 11 111,H iphIll!111111..1h,11,11,1.111,11 11j11111
